[Cite as Browning v. Zoological Soc. of Cincinnati, 2020-Ohio-4042.]




                  IN THE COURT OF APPEALS
              FIRST APPELLATE DISTRICT OF OHIO
                   HAMILTON COUNTY, OHIO


MELISSA BROWNING,                                       APPEAL NO. C-190381
                                              :         TRIAL NO. A-1802224
        Plaintiff-Appellee,
                                              :
  vs.                                                       O P I N I O N.
                                              :
ZOOLOGICAL             SOCIETY          OF
CINCINNATI,                                   :

        Defendant-Appellant,                  :

  and                                         :

SARAH            MORRISON, :
ADMINISTRATOR, OHIO BUREAU
OF WORKERS’ COMPENSATION,  :

        Defendant.                            :



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 12, 2020



Kneflin and Associates, LLC, Chrisopher Kneflin and Brent Martini, for Plaintiff-
Appellee Melissa Browning,

Taft, Stettinius & Hollister, LLP, and Andrew R. Thaler, for Defendant-Appellant
Zoological Society of Cincinnati.
                     OHIO FIRST DISTRICT COURT OF APPEALS


BERGERON, Judge.

       {¶1}   In this worker’s compensation appeal, the entire basis for seeking to

overturn the trial court’s result is the court’s admission that it may not have

scrutinized each page of the record. The employer seizes upon this as its ticket for

reversal, but in so doing, seeks to impose an obligation on trial courts to fly-speck

every sheet of paper that the parties heave onto their desks. The trial court here

evinced great familiarity with the case and the nuances of the claim at hand, and

certainly reviewed the record in depth.        We have no hesitation in affirming its

decision.

       {¶2}   In January 2013, plaintiff-appellee Melissa Browning suffered an ankle

injury during the course of her employment with defendant-appellant Zoological

Society of Cincinnati (the “Zoo”). Stemming from this injury, Ms. Browning filed a

claim with the Ohio Bureau of Workers’ Compensation, with her claim permitted as

to the conditions of left ankle sprain, closed fracture of the lateral malleolus, and

right knee contusion. Ms. Browning subsequently requested participation for an

additional condition of “stage II posterior tibial tendon insufficiency with accessory

navicular displacement.” But this condition did not fare as well, with all three

administrative levels of the Industrial Commission denying this request.             Ms.

Browning accordingly appealed to the court of common pleas.

       {¶3}   In April 2019, the trial court convened a single-day trial. During the

trial, Ms. Browning presented her treating physician’s deposition, while the Zoo

offered counter expert testimony (also by way of deposition). Both physicians agreed

that Ms. Browning suffered from the requested accessory navicular displacement

condition, but fenced over the condition’s relation to any work injury. Also during

trial, the court admitted into evidence the parties’ stipulated joint exhibits containing



                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS


Ms. Browning’s prior medical records, all contained in a single binder.          Upon

receiving all of this evidence and testimony, the court then retired, taking a day to

review everything. The next day, the parties returned and the court announced its

decision, opening the hearing with a candid statement:

       THE COURT: I’ve listened to the testimony. I’ve reviewed the medical

       opinions and some of the records. I can’t say I’ve reviewed each and

       every one of 500 pages or so.

The court then proceeded to emphasize the specific portions of the evidence and

testimony that it relied upon, ultimately finding in Ms. Browning’s favor. In the

wake of this decision, the Zoo now appeals, not contesting the merits of the trial

court’s determination but rather assigning error to the court’s purported failure to

review the entire record prior to entering its judgment.

       {¶4}   The Zoo proclaims that the court committed reversible error when it

failed to consider all the exhibits before rendering judgment, citing Higgins v.

Buehrer, 1st Dist. Hamilton No. C-160288, 2016-Ohio-7214, for support.

Specifically, the Zoo posits that, because the court acknowledged it “can’t say [it]

reviewed each and every one of 500 pages or so,” the record demonstrates that the

trial court failed to examine the stipulated joint exhibits prior to ruling in favor of

Ms. Browning.

       {¶5}     Because the Zoo doubles down on Higgins, we begin there.            In

Higgins, a single-day bench trial commenced, with the parties offering the court,

prior to opening statements, several stipulated exhibits concerning Mr. Higgins’s

prior medical records, which the court admitted. However, after closing arguments,

the trial court immediately issued its ruling, never examining the stipulated exhibits

the parties tendered the court earlier that day. This court ultimately reversed and



                                          3
                     OHIO FIRST DISTRICT COURT OF APPEALS


remanded for a new trial, holding that a trial court possesses “a duty to thoroughly

review all evidence and exhibits that were made a part of the record in the case

before it prior to entering judgment,” which the trial court failed to do in that case.
Id. at ¶ 6. We reasoned that an examination of the entire record is necessary for

evaluating whether a party satisfied its burden and for properly rendering credibility

determinations. Id. at ¶ 6-7.     Therefore, because the record “affirmatively

demonstrated that the trial court failed to consider all evidence,” specifically the

stipulated exhibits, this court reversed and remanded for a new trial. Id. at ¶ 9.

       {¶6}   Reading Higgins broadly, the Zoo seemingly envisions that Higgins

requires a trial court to independently dissect each and every page of the record prior

to issuing its decision. We think this pushes Higgins past its breaking point. As this

court emphasized, Higgins constituted a “rare case in which it ha[d] been

affirmatively demonstrated that the trial court failed to consider all evidence,” with

the court admitting the stipulated exhibits at the beginning of the single-day trial,

and then rendering a decision later that very day without taking any time to review

the exhibits. Id. at ¶ 9. In other words, the trial court in Higgins effectively refused

to examine properly-admitted evidence. See id. at ¶ 7. While the trial court must

“thoroughly review all evidence and exhibits” admitted before its ruling, id. at ¶ 6, we

never suggested that the trial court must break out the magnifying glass to scrutinize

each scrap of paper in the record.

       {¶7}   The Zoo’s position seems to hinge on the notion that just because an

exhibit was stipulated to by the parties, it must be critically relevant.       Not so.

Attorneys stipulate to exhibits all the time for various reasons, and they often fill the

record with scores of admissible exhibits that might have no bearing on the court’s

overall analysis. We are loath to place a burden on the trial court to individually



                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS


inspect countless pages of records not necessarily relevant to the issue at hand. To

read Higgins as such would essentially shift the parties’ burden to the trial court,

with the likely result that they would inject even more extraneous documents into the

record, hoping for a safety valve for an appeal if the trial court failed to recall the

details of each page. See GMS Mgt. Co. v. Nguyen, 9th Dist. Wayne No. 08CA0014,

2008-Ohio-6574, ¶ 20 (“[A]nd it was [the appellant’s] lawyer’s job, through

argument, to call the trial court’s attention to relevant provisions and explain their

relevance.”); In re S Children, 1st Dist. Hamilton Nos. C-170624 and C-170653, 2018-

Ohio-2961, ¶ 24 (“Moreover, we do not accept the argument that it is the trial court’s

duty to root through the records to unearth evidence favorable to a party. We utilize

an adversarial court system, not an inquisitional one.”).

        {¶8}   That is not what Higgins contemplated. We have a trial court here

who professed to review the record, and whose detailed comments in issuing its

decisions reflected a command of that very record. Unlike Higgins, we do not see

any indication of a trial court skirting its obligations and refusing to consider record

evidence. See In re S Children at ¶ 23-24 (reasoning the trial court’s statement that

it had not “ ‘had an opportunity to review every single page in those medical

records,’ ” did not “mean that the court had not looked at the documents at all,” and

thus unlike Higgins, the trial court “did not clearly fail to review exhibits prior to

ruling.”). Accordingly, we cannot find this is one of the rare cases where the record

affirmatively demonstrates the trial court failed to consider all the evidence prior to

its ruling.

        {¶9}   We accordingly overrule the Zoo’s sole assignment of error and affirm

the judgment of the trial court.

                                                                   Judgment affirmed.



                                           5
                     OHIO FIRST DISTRICT COURT OF APPEALS


MYERS, P.J., and CROUSE, J., concur.

Please note:
       The court has recorded its own entry this date.




                                           6